People v Crane (2015 NY Slip Op 04661)





People v Crane


2015 NY Slip Op 04661


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-00959
 (Ind. No. 1066/12)

[*1]The People of the State of New York, respondent, 
vSean Crane, appellant.


Michael A. Fietcher, Bellmore, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Jacqueline Rosenblum of counsel; W. Thomas Hughes on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Grella, J.), rendered December 6, 2013, convicting him of aggravated driving while intoxicated, driving while intoxicated (two counts), reckless driving, reckless endangerment in the second degree, assault in the third degree (two counts), unauthorized use of a vehicle in the first degree, aggravated unlicensed operation of a motor vehicle in the first degree, aggravated unlicensed operation of a motor vehicle in the second degree, and aggravated unlicensed operation of a motor vehicle in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the imposition of a consecutive term of imprisonment for his conviction of unauthorized use of a vehicle in the first degree (Penal Law § 165.08) was not illegal. Although the defendant's conviction of unauthorized use of a vehicle in the first degree, and his convictions of aggravated driving while intoxicated (Vehicle and Traffic Law § 1192[2-a][a]) and two counts of driving while intoxicated (Vehicle and Traffic Law § 1192[2], [3]), arose out of a single, extended transaction, the plea colloquy establishes that the convictions of the unauthorized use of a vehicle offense and the above-mentioned driving while intoxicated offenses arose out of separate acts (see People v Battles, 16 NY3d 54, 58; People v Frazier, 16 NY3d 36; People v Walker, 117 AD3d 886, 887; People v Mikucki, 116 AD3d 885, 886).
ENG, P.J., HALL, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court